             2:19-cr-20068-CSB-EIL # 1      Page 1 of 1
                                                                                                   E-FILED
                                                                      Friday, 18 October, 2019 03:55:42 PM
                                                                               Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

   UNITED STATES OF AMERICA,                  )
                                             )
                   Plaintiff,                )
                                             )
             vs.                             )      Case No. 19-CR-200-1f_B
                                             )
  EDWIN IZAGUIRRE,                           )      Title 18, United States Code,
                                             )      Section 922(g)(l).
                   Defendant.                )


                                     INFORMATION

                                            COUNTl
                        (Possession of a Firearm by a Prohibited Person)

 THE UNITED STATES ATTORNEY CHARGES:

         On or about January 29, 2018, in Kankakee County, in the Central District of

 Illinois,

                                    EDWIN IZAGUIRRE,

 defendant herein, knowing he had been previously convicted in a court in the State of

 Illinois of a crime punishable by imprisonment for a term exceeding one year, did

. knowingly possess, in and affecting commerce, a firearm, that is, an SKS 7.62 caliber

 rifle bearing serial number 23001566.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                           JOHN C. MILHISER
                                           UNITED STATES ATTORNEY

                                            s/EUGENE L. MILLER

                                           Eugene L. Miller _
                                           Assistant United States Attorney
